Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   February 10, 2022

The Court of Appeals hereby passes the following order:

A22A0915. RITA DUGAR v. THE STATE.

       Following a bench trial, Rita Dugar was convicted of several crimes, including
felony murder, and sentenced to life in prison. After the court below denied her
motion for a new trial, Dugar filed this appeal. Appellee has moved to transfer this
appeal to the Supreme Court of Georgia.
       The Supreme Court of Georgia has appellate jurisdiction over “[a]ll cases in
which a sentence of death was imposed or could be imposed.” Ga. Const. of 1983,
Art. VI, Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime
of murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (c), (e)
(1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer “all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder”), overruled in part on
other grounds as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i) (824
SE2d 265) (2019). The Supreme Court’s jurisdiction over murder cases includes
appeals from orders resolving post-judgment motions in such cases. See Simpson v.
State, 292 Ga. 764, 764 (740 SE2d 124) (2013) (appeal from denial of motion
attacking murder convictions as void).
       Accordingly, Appellee’s motion is hereby GRANTED and Dugar’s appeal is
TRANSFERRED to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 02/10/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.